Citation Nr: 0409825	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-18 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the veteran timely appealed the January 2000 rating 
decision that denied service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1951 to November 1953.

This matter comes to the Board of Veterans' Appeals (Board) from a 
January 2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

Due to the Board's finding which shall be discussed in detail 
below, the RO should consider the April 2003 correspondence from 
the veteran's representative as a claim to reopen entitlement to 
service connection for a back disorder.  The RO should address 
this claim accordingly.


FINDINGS OF FACT

1.  The veteran was notified on February 9, 2000, of the RO's 
determination denying service connection for a back disorder, and 
after receipt by the RO of a timely Notice of Disagreement, the RO 
issued a Statement of the Case on October 16, 2001, with an 
enclosed VA Form 9 for completion and a cover letter describing 
the appellate process.  

2.  The veteran's substantive appeal was received by the RO on 
April 14, 2003.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal of the 
January 27, 2000, rating decision denying service connection for a 
back disorder; thus, the Board has no jurisdiction to consider an 
appeal stemming from that rating decision.  38 U.S.C.A. §§ 5107, 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  Under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this 
case, VA advised the veteran of the VCAA in a Statement of the 
Case issued in October 2001.  

In this case, the veteran was not provided with a VCAA notice 
prior to the initial determination denying service connection.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, 
the Board finds that additional notice is not required by the 
facts of this particular case.  Because this case turns entirely 
upon legal criteria, and there is no dispute as to the factual 
predicate, there is no indication of any further evidentiary 
development which would be pertinent.  Moreover, with regard to 
the issue of the veteran's entitlement to service connection for a 
back disorder, he was informed of the evidence used in conjunction 
with his claim, the pertinent laws and regulations, the 
adjudicative action taken, the reasons and bases for the decision, 
and the time limits for filing a substantive appeal.  Thus, he was 
provided adequate notice as to the evidence needed to not only 
substantiate his claim, but also to perfect a timely appeal.  
Therefore, as it relates to the issue on appeal VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Finally, in view of the narrow 
questions of the law and fact on which this matter turns, the 
Board concludes that there is no reasonable possibility that any 
further development could substantiate the matter of the 
timeliness of the veteran's appeal regarding the denial of service 
connection for a back disorder.

Consequently, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).  Thus, regarding the appellant's claim, the 
Board finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled to the extent necessary.  No 
additional assistance or notification to the appellant regarding 
this issue is required based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's duties 
under the VCAA have been fulfilled regarding the appellant's 
claim.  Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  As 
such, there has been no prejudice to the claimant that would 
warrant a remand, and the claimant's procedural rights have not 
been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

In August 1999, the veteran filed a claim for compensation in 
which he sought service connection for a back disorder that he 
contended was due to an injury sustained in service.  

On January 27, 2000, the RO issued a rating decision denying 
service connection.  On February 9, 2000, the rating decision and 
a cover letter were sent to the veteran notifying him of the 
adverse decision.  

On January 9, 2001, the RO received a Notice of Disagreement from 
the veteran with regard to the January 2000 denial of service 
connection.  In correspondence issued in January 2001, the RO 
informed the veteran that due to the enactment of the VCAA in 
November 2000, the veteran's claim of service connection would be 
reconsidered under the new standards.  

On October 16, 2001, the RO issued a Statement of the Case with a 
cover letter which denied service connection for a back injury.  
The cover letter accompanying the Statement of the Case instructed 
the veteran that if he wished to continue with his appeal, he 
needed to file a substantive appeal (VA Form 9) within the 
applicable time period.  The RO enclosed a VA Form 9 for 
completion by the veteran.

On April 9, 2003, the RO received correspondence from the 
veteran's representative indicating that the veteran was appealing 
the denial of service connection for a back disorder.  The 
veteran's representative purportedly signed the correspondence on 
October 9, 2002, however, as indicated, it was not received by the 
RO until April 2003.  

In a May 2003 Statement of the Case, the veteran was informed that 
he lost the right to appeal the denial of service connection due 
to his failure to file a timely substantive appeal.  The veteran 
duly appealed the RO's determination.  

The veteran contends that based on the October 9, 2002, date on 
the representative's correspondence, his appeal was timely filed.

II.  Laws and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a Notice of Disagreement and completed 
by a substantive appeal after a Statement of the Case is furnished 
to the appellant.  In essence, the following sequence is required: 
there must be a decision by the RO, the appellant must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the appellant, and finally 
the appellant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2003).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement of 
the Case to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever time period ends later.  
In the alternative, a substantive appeal may be filed within the 
extended time limits prescribed pursuant to a timely filed request 
for extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2003).  

III.  Analysis

As set forth above, the undisputed evidence of record shows that 
the veteran was notified of the RO's decision to deny service 
connection for a back disorder on February 9, 2000.  He submitted 
a Notice of Disagreement with that decision on January 9, 2001, 
and on October 16, 2001, the RO issued a Statement of the Case 
addressing that issue.  The veteran's substantive appeal was 
received at the RO on April 14, 2003. 

Accordingly, it is clear that the April 2003 substantive appeal, 
received over a year after issuance of the Statement of the Case 
and more than three years after notification of the January 2000 
rating decision, does not constitute a timely substantive appeal.  

There is no indication that the veteran requested an extension of 
time to file his substantive appeal.  38 C.F.R. § 20.303 (2003).  
Likewise, neither the veteran nor his representative submitted any 
written statement prior to the expiration of the appeal period 
which could be interpreted as a substantive appeal.

The veteran contends that because the substantive appeal was dated 
on October 9, 2002, by his representative, his appeal was actually 
filed within the applicable time period for filing an appeal.  
Notwithstanding the fact that the date of receipt by the RO 
controls, even considering the date the correspondence was 
purportedly signed by the veteran's representative, the 
substantive appeal would still be deemed untimely.  Because more 
than a year had transpired from the date the RO had mailed the 
veteran the February 2000 decision notification letter, when the 
RO issued the Statement of the Case in October 2001, he had 60 
days from the date the RO mailed the Statement of the Case to file 
a VA Form 9 or another piece of evidence containing the necessary 
information as to the issue on appeal.

In sum, because the veteran was clearly notified of the January 
2000 rating decision denying service connection for a back 
disorder, and because he thereafter failed to submit a substantive 
appeal within the applicable appeal period, the Board finds that 
it has no jurisdiction to consider the issue of entitlement to 
service connection.  38 U.S.C.A. § 7105 (West 2002).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



